DETAILED ACTION
This is a response to the Applicants' filing on 7/1/21. In virtue of this filing, claims 1-20 are currently presented in the instant application.	
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive.
As to the prior art rejections to the claims, Applicant’s arguments with respect to the prior art (Nuhfer et al (US Pub. No: 2011/0080110) rejections by the preview office action mailed on 4/1/21 have been fully considered but are not deemed to be persuasive.  Therefore, the prior art rejection is remain as set forth below.  Furthermore, Examiner’s responses to the arguments for supporting the rejections are addressed in detail below.
In response to applicant’s argument that, Nuhfer et al do not disclose “For example, Nuhfer provides no disclosure, teaching, or suggestion of: measuring a voltage representative of a load voltage produced across the LED light source and storing a value representative of the measured voltage as a learned voltage; determining an operating parameter for the power converter circuit as a function of the learned voltage; or controlling the power converter to charge the bus capacitor using open loop control according to the operating parameter until the magnitude of the bus voltage reaches a threshold as recited by claims 1 and 11.
Examiner respectfully disagrees and Examiner notes that, in figures 1 , specification(paragraphs [0035-00370] ) and figure 3 and specification (paragraph[0048] )of Applicant disclose that, a control circuit (140)  or a control (340) for “ measuring a voltage representative of a load voltage produced across the LED light source and storing a value representative of the measured voltage as a learned voltage; determining an operating parameter for the power converter circuit as a function of the learned voltage; or controlling the power converter to charge the bus capacitor using open loop control 
Prior art (Nuhfer et al) disclose in figure 2 as same as figure 1 of Applicant and Examiner does not see which part of components or circuits of control circuit (140) of Applicant disclose or provide different the control circuit (140) of figure 2 of Nuhfer et al, therefore, the control circuit (140) of Nuhfer et al would obviously disclose or capable of performing all limitations recited in independent claims 1 and 11.
	A control circuit (340) of figure 3 and paragraph [0048] of Applicant and figure 3 of control circuit (140) of Nuhfet el al. Examiner does not see which part of circuits or components or electronic circuits of the control circuit (340) disclose or provide different to compare the control circuit (140) of figure 3 of Nuhfet et al.
	For the reason, claims 1-20 are not distinguish over the prior art (Nuhfer et al).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Nuhfer et al (US Pub. No: 2011/0080110).
Regarding claim 1, Nuhfer et al obviously disclose or capable of performing that, in figures 2-3 are similar figures 1 and 3 of applicant) that, a light-emitting diode (LED) driver(130) for controlling an intensity of an LED light source(102), the LED driver(130) comprising: a power converter circuit(120) configured to generate a bus voltage across a bus capacitor(Cbus); an LED drive circuit(130) configured 
measured voltage as a learned voltage, the control circuit(140) configured to determine an operating parameter for the power converter circuit(120) as a function of the learned voltage, the control circuit (140)configured to control the power converter circuit (120)to charge the bus capacitor (Cbus) using open loop control according to the operating parameter until the magnitude of the bus voltage reaches a threshold. Paragraphs [0018-0020 and 0049-0064].
Regarding claim 2, Nuhfer et al disclose in figure 3 that, wherein the control circuit (140) is configured to render a semiconductor switch (Q212) of the power converter (120) circuit conductive for an on-time during each operating cycle of the power converter circuit. Paragraphs [0016 and 0058].
Regarding claim 3, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit (140) is configured to determine a pre-load on-time as a function of the learned voltage, and render the semiconductor switch conductive for the pre-load on-time to charge the bus capacitor until the magnitude of the bus voltage reaches the threshold. See figure 3 of Nuhfer et al is similar figure 3 of Applicant)

Regarding claim 4, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit is configured to determine the pre-load on time based on a linear relationship between the learned voltage and the pre-load on-time. See figure 3, circuit of Nuhfer et al is similar figure 3 of circuit of Applicant).

Regarding claim 6, Nuhfer et al disclose wherein the control circuit is configured to determine the magnitude of the bus voltage when the intensity of the LED light source is at approximately a high- end intensity. Paragraph [0047].


Regarding claim 7, Nuhfer et al disclose wherein the bus voltage is approximately equal to the load voltage developed across the LED light source. Paragraph [0062].
Regarding claim 8, Nuhfer et al disclose wherein the control circuit (140) is configured to determine the threshold as a function of the learned voltage. Paragraph [0081].
Regarding claim 9, Nuhfer et al disclose wherein the control circuit (140) is configured to measure the bus voltage to determine the learned voltage.
Regarding claim 10, Nuhfer et al disclose wherein the LED drive circuit comprises a linear regulator. Paragraph [0096].
Regarding claim 11, Nuhfer et al obviously disclose or capable of performing that,(see figures 2- 3 are similar figures 1 and 3 of Applicant), a light-emitting diode (LED) driver for controlling the intensity of an LED light source, the LED driver comprising: an LED drive circuit configured to receive a bus voltage(Vbus) and to control the magnitude of a load current conducted through the LED light source(102), the LED drive circuit comprising an output capacitor configured to store a load voltage developed across the LED light source(102); and a control circuit (140) operatively coupled to the LED drive circuit and configured to control the magnitude of the load current to control the intensity of the 
Regarding claim 12, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit (140) comprises a digital control circuit configured to generate a target-current control signal and an analog control loop circuit configured to control the load regulation circuit to control the magnitude of the load current in response to the target-current control signal. See figures 5-6 for target voltage.
Regarding claim 13, Nuhfer et al obviously disclose or capable of performing that, wherein the digital control circuit is further configured to set a magnitude of the target-current control signal based on the learned voltage to charge the output capacitor until the magnitude of the load voltage reaches the threshold. Paragraph [0053]
Regarding claim 13, Nuhfer et al obviously disclose or capable of performing that, wherein, after the magnitude of the load voltage exceeds the threshold, the digital control circuit is configured to set the magnitude of the target-current control signal based on a target current for the load current, and the analog control loop circuit is configured to regulate the magnitude of the load current towards the target current. Paragraph [0053].
Regarding claim 14, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit is configured to measure the magnitude of the bus voltage when the intensity of the LED light source is at approximately a low-end intensity. Paragraph [0047].

Regarding claim 16, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit (140) is configured to measure the magnitude of the load voltage when the LED light source is on, and control the LED drive circuit according to the operating parameter when the control circuit is controlling the LED light source from off to on. Figures 2-3.
Regarding claim 17, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit(140) is configured to cease controlling the LED drive circuit according to the operating parameter if the magnitude of the load voltage does not exceed the threshold within a timeout period.
Regarding claim 19, Nuhfer et al obviously disclose or capable of performing that, wherein the control circuit(140) is configured to determine the threshold as a function of the learned voltage.
Regarding claim 20, Nuhfer et al disclose that, wherein the LED drive circuit comprises a buck converter. Paragraph [0049].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844